IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-76,567



                       EX PARTE JAMES LEE INGRAM, Applicant



               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. 0957880D IN THE 371ST DISTRICT COURT
                          FROM TARRANT COUNTY



        Per curiam.

                                           OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of a

controlled substance and sentenced to nine months’ imprisonment. The Second Court of Appeals

affirmed his conviction. Ingram v. State, No. 02-05-00249-CR (Tex. App.–Fort Worth April 13,

2006, pet. ref’d).

        Applicant’s sentence has discharged. He contends that his conviction was obtained in

violation of his due process rights. The trial court adopted the State’s proposed findings of fact and
                                                                                                   2

conclusions of law and determined, among other things, that Applicant is suffering collateral

consequences and is entitled to relief. We agree. Relief is granted. The judgment in cause number

0957880D in the 371st Judicial District Court of Tarrant County is set aside. This cause is remanded

to the trial court for further proceedings.

        Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.


Delivered: May 25, 2011

Do Not Publish